On Rehearing.
Appellant earnestly insists that we were in error in concluding that the evidence was sufficient to support the jury’s finding to the effect that, prior to the explosion, Hanks had been using the tumbler in question for drying clothes which he had already cleaned with gasoline, with the knowledge of defendant’s manager, who had authority to control his services, and who made no objection, to such use of the tumbler.
[7] As pointed out in appellee’s brief, plaintiff testified, in substance, that the tumbler, in the room where Hanks was regularly employed to clean clothes by using gasoline, had been out of repair for several weeks, during which time Hanks had been using the tumbler which exploded, and during such use Mr. Boone, who was superintendent and manager, “was around in the building off and on all during the day, unless he just stepped out, and he left just before closing time.” That testimony, in connection with the testimony of Will Hanks to the effect that the defendant did a great deal of dry cleaning, that he (Hanks) complained to Mr. Boone once or twice about his tumbler being out of order, that Mr. Boone said he would have it fixed but did not do so, and that Mr. Boone had never made any complaint to him about his using the tumbler which exploded, we think was sufficient to sustain the finding referred to, notwithstanding the further testimony of Hanks and Boone that the latter did not know anything about such use of the tumbler in question prior to the accident.
We deem it unnecessary to discuss further other questions presented in the motion for rehearing, as we cannot add anything to what we have already said upon them in our original opinion.
The motion for rehearing is overruled.